
	
		I
		112th CONGRESS
		1st Session
		H. R. 630
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Critz introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To waive the annuity buyback requirement under the
		  Federal Employees Retirement Service with respect to certain law enforcement
		  officers involuntarily called or retained on active duty, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Law Enforcement Officers’ Military Service
			 Act.
		2.Waiver of Federal
			 Employees Retirement Service annuity buyback requirementSection 8411(c) of title 5, United States
			 Code, is amended—
			(1)in paragraph (1),
			 by striking and (5) and inserting (5), and
			 (6);
			(2)by adding at the
			 end the following:
				
					(6)(A)If, for any period beginning on or after
				September 11, 2001, a law enforcement officer is or was involuntarily called or
				ordered to active duty under section 12301(a) of title 10 (or any other
				provision of law) or involuntarily retained on active duty under section 502(f)
				of title 32 (or any other provision of law)—
							(i)such officer shall be allowed credit for
				such period of active duty (as military service); and
							(ii)no deposit under section 8422(e) shall be
				required for any period for which credit is so allowed.
							(B)The Director of the Office of
				Personnel Management shall prescribe regulations to carry out this
				paragraph.
						.
			3.Effective
			 dates
			(a)In
			 generalThe amendments made
			 by section 2—
				(1)shall apply to any
			 annuity commencing on or after the date of the enactment of this Act;
			 and
				(2)shall apply to any
			 annuity commencing before the date of enactment of this Act only if appropriate
			 application is made, in accordance with Office of Personnel Management
			 regulations, within 2 years after date of enactment of this Act.
				(b)RecomputationAn annuity commencing before date of
			 enactment of this Act, for which appropriate application is made in accordance
			 with subsection (a)(2), shall be recomputed to reflect the amendments made by
			 section 2 with respect to amounts payable for months beginning on or after the
			 date on which such application is made.
			(c)Survivor
			 annuityA survivor may submit an application described in
			 subsection (a)(2) for purposes of a survivor annuity to which such survivor is
			 entitled.
			
